         Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 1 of 7
                      E-FILED 2020 OCT 28 9:00 AM POLK - CLERK OF DISTRICT COURT




                         IN THE IOWA DISTRICT COURT FOR POLK COUNTY


       JEFFREY BORST AND BORST                                              CASE NO.
       DETASSELING, INC.

                     Plaintiffs,
                                                                            ORIGINAL NOTICE
       v.

       COVINGTON SPECIALTY
       INSURANCE COMPANY,


                       Defendants.

TO THE ABOVE-NAMED DEFENDANT:                                   COVINGTON                  SPECIALTY                 INSURANCE
                                                                COMPANY

      You are notified that a Petition has been filed in the office of the Clerk of Court in
the above-captioned action. A copy of the Petition (and any documents filed with it) is
attached to this Original Notice. Plaintiff’s attorneys are Christopher Stewart and Adam
Witosky of Gribble, Boles, Stewart & Witosky whose address is 2015 Grand Avenue,
Suite 200, Des Moines, Iowa 50312.

            This Petition was filed on the 28th day of October, 2020.

      THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION VI OF IOWA COURT RULES CHAPTER 16.

        You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the Iowa Judicial Branch Electronic Filing Interface at
https://www.iowacourts.state.ia.us/EFile, judgment will be entered against you upon
Plaintiff’s claim together with interest and court costs.


NOTE: The attorney who is expected to represent the Defendant should be promptly advised by Defendant
of the service of this Notice.

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 421-0990. (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.




                                                                                                                  Exhibit A p. 1
    Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 2 of 7
                  E-FILED 2020 OCT 30 9:21 AM POLK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   EQCE086276
                                                                             County     Polk
Case Title    JEFFREY BORST ET AL VS COVINGTON SPECIALTY INS CO

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    10/30/2020 09:21:44 AM




District Clerk of Polk                       County

/s/ Jennifer Ewers



                                                                                                                      Exhibit A p. 2
     Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 3 of 7
               E-FILED 2020 OCT 28 9:00 AM POLK - CLERK OF DISTRICT COURT




                 IN THE IOWA DISTRICT COURT FOR POLK COUNTY

    JEFFREY BORST AND BORST                       CASE NO.
    DETASSELING, INC.

               Plaintiffs,

    v.                                            PETITION FOR DECLARATORY
                                                  JUDGMENT
    COVINGTON SPECIALTY
    INSURANCE COMPANY,


                Defendants.

         COMES NOW, the Plaintiffs, Jeffrey Borst and Borst Detasseling, Inc. and

pursuant to Iowa Rule of Civil Procedure 1.1101 and for their Petition for Declaratory

Judgment respectfully states the following:

                       I.     PARTIES, JURISDICTION AND VENUE

         1.   In this action, Plaintiffs, Jeffrey Borst and Borst Detasseling, Inc., seek a

declaration of rights between the parties.

         2.   Borst Detasseling, Inc. (hereinafter Borst Detasseling) is a corporation

registered to be business in the State of Iowa and Iowa Secretary of State and owns and

operates a detasseling company with its home office located in Altoona, Iowa.

         3.   Jeffrey Borst is the owner and managing member of Borst Detasseling and

at all relevant times was a resident of Polk County, Iowa.

         4.   Covington Specialty Insurance Company (hereinafter Covington) is a

Georgia based company providing insurance policies and coverage throughout the United

States.




                                                                          Exhibit A p. 3
      Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 4 of 7
               E-FILED 2020 OCT 28 9:00 AM POLK - CLERK OF DISTRICT COURT




       5.     Venue is proper pursuant to Iowa Code ¶ 616.7 and 616.17 and the amount

in controversy exceeds the jurisdictional limits of small claims and satisfies the

jurisdictional requirements of the district court.

                                         II.     FACTS

       6.     Borst   Detasseling     carried   a    Commercial   General   Liability   policy

#VBA549970 with Covington at all times relevant hereto,

       7.     On or around July 15, 2017, Borst Detasseling was operating a bus utilized

in the transportation of employees to and from corn fields.

       8.     At approximately 6:15 p.m. on July 15, 2017, the bus operated by Borst

Detasseling was involved in an accident.

       9.     It is alleged that Loni Huntley, Lucas Samuelson and Riley Samuelson were

injured in the accident.

       10.    On July 11, 2019, Loni Huntley filed a petition outlining Negligence,

Respondeat Superior against Borst Detasseling and Jeffrey Borst, among others in Polk

County, Iowa case no. LACL145045.

       11.    On July 11, 2019, Lucas Samuelson and Riley Samuelson filed a petition

outlining a negligence claim against Borst Detasseling and Jeffrey Borst for their injuries.

This matter is currently pending in Boone County, Iowa case no. LACV041635.

       12.    In both LACL145045 and LACV041635, cross-claims have been asserted

against Borst Detasseling and Jeffrey Borst by Durham School Services, L.P for

indemnification for property damage to the bus in question and any damages assessed

against them due to the accident.




                                                                            Exhibit A p. 4
        Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 5 of 7
               E-FILED 2020 OCT 28 9:00 AM POLK - CLERK OF DISTRICT COURT




        13.   After the facts alleged in both LACL145045 by Huntley and LACV041635

by the Samuelsons and the cross-claims asserted by Durham, Borst Detasseling and

Jeffrey Borst requested indemnification, payment and defense from Covington.

        14.   Covington denied coverage in its entirety on the matter on August 23, 2019.

                          III.     INSURANCE POLICY AT ISSUE

        15.    The   insured     under policies   Commercial    General   Liability   policy

#VBA549970 with Covington.

        16.   The policies in question were in effect from July 10, 2017 through July 10,

2018.

        17.   Plaintiffs were at all times current on Covington’s policy requirements and

payments.

        18.   The policy issued to Borst outlines clear coverage for bodily injury and

property damage. Specifically, “[t]his insurance applies to ‘bodily injury’ and ‘property

damage.’”

        19.   Both Huntley and the Samuelsons have requested damages for bodily injury

and property damages.

        20.   Durham has further requested indemnification pursuant to the lease

agreement between the parties “to be liable for and to pay and satisfy every claim and

liability arising against the leased school bus or by reason of the operation or use of the

school bus during the term of the lease.”

        21.   Covington denied coverage based upon an “Aircraft, Auto or Watercraft’

exclusion and “Workers’ Compensation and Similar Laws” exclusion.




                                                                          Exhibit A p. 5
      Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 6 of 7
               E-FILED 2020 OCT 28 9:00 AM POLK - CLERK OF DISTRICT COURT




       22.    However, the requested relief by Huntley and Samuelson are specifically

defined within policy definitions of “bodily injury” and “property damages” as included

within the policy.

       23.    Further, the policy does not discuss the use of a rented bus for transport

and specifically outlines that the policy exclusions do not apply to “liability assumed by

the insured under an ‘insured contract’” as alleged by Durham.

       WHEREFORE, the Plaintiffs, Borst Detasseling, Inc. and Jeffrey Borst request the

court enter a ruling finding as follows:

       1.     The complaints and requested relief of Huntley, Samuelsons and Durham

are covered under the bodily injury and property damages sections of the policy in

question.

       2.     The causes of action brough by Huntley, Samuelsons and Durham are not

excluded under the employment related practices exclusions or auto exclusions.

       3.     Borst Detasseling and Jeffrey Borst are covered under the policy for

Durham’s cross-claims under the “liability assumed by the insured under an ‘insured

contract’” portion of the policy for damages alleged to have been caused by Durham.

                                       GRIBBLE, BOLES, STEWART & WITOSKY LAW

                                       BY: /s/ Christopher Stewart
                                             Christopher Stewart AT0013127
                                             Adam Witosky AT0010436
                                             2015 Grand Avenue, Suite 200
                                             Des Moines, Iowa 50312
                                             Telephone: (515) 235-0551
                                             Fax: (515) 243-3696
                                             Email: cstewart@gbswlaw.com
                                                    awitosky@gbswlaw.com
                                             ATTORNEYS FOR DEFENDANT
                                             JEFFREY BORST, BORST DETASSELING,
                                             INC.




                                                                          Exhibit A p. 6
          Case 4:21-cv-00039-SMR-SBJ Document 1-1 Filed 02/09/21 Page 7 of 7
                  E-FILED 2021 JAN 14 8:30 AM POLK - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

                                 Case Number: EQCE086276
                                              )
JEFFREY BORST AND BORST
                                              )    ACCEPTANCE OF SERVICE
DETASSELING,INC.
                                              )
Plaintiff(s),
                                              )
                                              )
v.                                            )
                                              )
COVINGTON SPECIALTY INSURANCE                 )
COMPANY,                                      )
Defendant(s),                                 )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for COVINGTON SPECIALTY INSURANCE COMPANY, defendant named herein, the 14th of
Janurary, 2021.

                                         Commissioner of Insurance


                                         Doug Ommen




                                                                            Exhibit A p. 7
